UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

DEBORAH D. PETERSON, )
Personal Representative of the Estate )
ofJanres C. Knip{)le (Dec.) et al. )
)

Plaintiffs, )

)

v. ) Civil Action: 1:01-cv-2094 (RCL)

)

ISLAMIC REPUBLIC OF IRAN et al., )
)

Defendants. )

)

)

MEMORANDUM OPINION

'l`his Court has presided over a consolidated action brought by nearly one thousand
plaintiffs against the fslamic Repnbiie of iran (lran) and the lranian l\/linistry ol`lnformation and
Seeurity (l\flOlS) under the State sponsor of terrorism exception to the Foreign Sovereign
lmmnnities Act tFSiA) since 2001. On May 30. 2003, this Court entered a defauit judgment as to
liability against the defendants and ordered claims for the amounts ofdamages be submitted to `
speciai masters l`he special masters issued almost two hundred reports and recommendations that
this Court considered in determining the compensatory and punitive damages On Decernber 7`
2007., this Court entered a defauit_iudgment in favor oi`piaintiffs for approximately $2`65 billion
The special masters seel< payment for their work The Conrt now authorizes and approves payment
to the special masters in the amounts set forth below as compensation for the services they

provided "l`he Couit will award costs in the amount of $651.184.45 to be taxed against the

defendants

I. Backgz‘ound

On October 23. 1933. a suicide bomber from Hezbollah detonated thousands of pounds of
expiosives underneath the U.S. l\/iarine barracks building in Beirut, Lebanon._ murdering 241
American servicemen idezbollah and its agents received massive material and technical support
from the lranian government, and lran was coinplicit in this attack. See Pererson v. Is}mnic
Repz.rblr`c oflrcm, 264 F. Supp. 2d 46, 54 (D.D.C. 2003).

Plaintii"fs in the actions against lran and MOIS consisted of family members of the jill
deceased servicemen as Well as administrators of the estates of the ser\-'icemen._ the servicemen’s
legal heirs and injured survivors of that attach Plaintit"t`S brought the suits in October ZOOl under
the FSIA. Given the nearly one thousand claimants seeking redress and the commensurater large
number of claims, this C ourt appointed numerous speciai masters See ECF Nos. 3(}-39
(appointing .lolm Sv\-‘anson, llohn Carney, Veta Carney, Karen J. Krugen Paul G. Grit`tin, Susan
Meel\'. Howard P. Rives` Francis B. Felinessey. Da\-'id L. Broom and Loraine A. Ray); ECF Nos.
42~46 tappointing i.659 F. Supp. 2d 3 i, i 10 (D.D.C. 2009). 'l`he speciai masters
"'re\»’ieu»»'[ed] hundreds if not thousands of documents including economic reports and deposition
testimony." Id. Tliis work '“demand[ed] great attention to detail and [Was] extraordinarily time-

consuming." [d.

l\.)

in 2013. plaintiffs successfully brought an action in the United States District Court for the
Southern District ot`l\lew 'r’ork to seize lranian assets in satisfaction of this Court`s judgment The
S.D.N,Y. court ordered turnover of 8 l .?5 billion in assets heid by Citibanl< N.A. These assets were
cash bonds that Banl< l\»’larkazi-the Central Banl< of lran~»-»»held in an account with Citibank
through an intermediary Pelerson v. fslamic Republic of Ircm, l\lo. 10 ClV. 4518, 2013 WL
ll`55 576 (S.D.N.Y. Mar. 13, 20l3). The court subsequently issued an order creating a Qualified
Settlement Fuiitl LQSF) and transferred the seized funds to a trustee for the benefit ofthe plaintiffs
The court`s opinion authorizing the seizure of the assets was at`ii.rmed by the Second Circuit and
the Supreme Court. ch'k Marka:i v. Peterson, 136 S. Ct. 1310 (2016); Pelerson v. Islcunic
Repztbfr`c oflran, 758 F.3d 185 (2d Cir. 20l4).

lite special masters have not yet been paid for their services and expenses The special
masters have sought payment several times since 2008. but this Court denied these past motions
'l`he C ourt briefly reviews the previous filings regarding compensation for these special masters

A. Motions for Compensation from the Victims of Crime Fund

Plaintiffs’ counsel filed multiple motions in 2008 for orders authorizing payment on behalf
of tln‘ee special masters The motions predicated their prayer for relief on 28 U.S.C. § l605A,
which allows certain court appointed special masters to be paid through the Victims of Crime
Fund, which is administered by the Depaitment of Justice. ECF l\lo. 242; ECF l\lo. 243; see 28
li.S.C. § l605A(e). I~lowever, the Pererson action was filed under 28 U.S.C. § 1605(9.)(7), not §
1605A. Plaintiffs had assumed that § IGOSA, which was enacted as pait of the National Defense
Authorization Act for Fiscal Year 2008 (after the Pe_rerson action was filed), applied with
v automatic and retroactive force to actions filed under § 1605(a)(7). Pub. L. No. 110-81, § 1083,

122 Stat. 338 (2008) (codified at 28 U.S.C. § l605A). However, this Couit disagreed

The Court denied piaintiffs’ motions, reasoning that § 1605A(e) could not be retroactively
applied given: (1) the plain language of § loO:'>A(e)@). which limits payment to special masters to
cases brought or maintained under § 1605A. and (2) the D.C. Circuit`s ruling that “{a] plaintiff in
a case pending under§ 1605(a)(7) may not maintain that action based upon the jurisdiction
conferred by § iGOSA; in order to claim the benefits of § l605A, the plaintiff must file a new action
under that new provision." l\flem. Op. and Order 2. ECF No. 430 (quoting Simon v. Republic of
1:'¢;1;],529 F.Bd 11871 i192 (D.C. Cir. 2008)).

B. Pirst Motion for Compensation from a Private Foundation

ln April 2009, plaintiffs" counsel made another attempt to obtain payment for nine special
masters This time, counsel argued that the Couit had authority under Federal Rule of Civil
Procedure 53(g)(2). Rule 53 g)(2) states that special masters" “compensation must be paid either:
(A) by a party or parties; or (b) from a fund or subject matter of the action within the court’s
control."’ Fed. R. Civ. P. 53(g)(2). Plaintiffs` counsel asked the Court to enter an order "approving
payments by the Peace fhrough Law Foundation_ lnc. directly to the Special lvlasters . . . in
amounts acceptable to the Couit." Mot. for Order Authorizing Payment to Special Masters 4, ECF
No. 435. However_ counsel did not provide any information about the Foundation’s membership,
its organizational structure, or the source of the funding The Court determined that the most
prudent course of action was not to consider plaintiffs proposed approach to use the private
foundation to pay the special masters but for counsel to determine whether, consistent with the
guidance offered in fn re IsIcmn'c chublic qf]mn Tcrrorz'.s'm Liiigulr'on, 659 F. Supp. 2d 3i (D.D.C .
2009)7 the action could qualify for retroactive treatment under § lGOSA. This led the C ourt to deny

plaintiffs counsel`s request without prejudice jul at lll-lf`).

C. Second Motion for Compensation from a Private Foundation

 

Plaintiffs’ counsel did not attempt to qualify the case for retroactive treatment under §
1605A. Instead, in July 2012, counsel made another attempt to secure payment from the Peace
Through Law Foundation. Mot. for Order Authorizing Deposit of Funds into Registry of the Ct.
for Compensation of Special I\/lasters of this Ct., ECF No. 474. Specitically, plaintiffs’ counsel
requested that the Court authorize the Foundation to deposit money into the Court’s registry from
which the Court could direct payment to the special masters ]d. Plaintiffs’ counsel also requested
that the Couit impose the costs on defendants Id.

In August 2012, this Couit ordered plaintiffs to file (l) a memorandum disclosing the
membership structure of the Foundation as well as its source of funds and (2) a memorandum
addressing the legal basis for the Court’s authority to distribute these funds to the special masters
and whether these payments may be levied against the defendants pursuant to the FSIA. Order,
ECF No. 475. After plaintiffs filed this information, the Couit denied plaintiffs’ motion to allow
Foundation funds to be channeled through the Court’s registry to pay the special masters because
the Foundation was “a corporation that is controlled and entirely funded by plaintiffs’ counsel, l\/lr.
Thomas Fortune Fay and his firm Fay Kaplan Law, PA.” Order, ECF No. 489. The Court
determined that “having the special masters compensated indirectly by piaintiffs` counsel via this
Foundation might cast doubt on the fairness of the procedures in this case,"' r.'d. at l-?,, and that "‘if
the Court were to allow plaintiffs" counsel to now pay the special masters in this case, the
appearance of impropriety would be too great.” ]d.

D. Motion for Compensation from the Oualified Settlement Fund

ln May 20l 6, plaintiffs’ counsel made their fourth attempt to obtain payment for the special

masters Counsel sought to have the Court exercise its authority under Rule 53(g) to authorize

U\

payment for the special masters from the QSF and enter judgment for costs pursuant to Rules 53(a)
and 54(b) in that amount against lran and MOIS in favor of the Pererson action plaintiffs

Judge Fon'est’S order directing turnover of blocked assets noted that the QSF was "`created
for the benefit” of the Pe{erson plaintiffs and required a court order authorizing distribution "in
accordance with the terms of the Plaintiffs’ agreement concerning the distribution of those funds."
Pe[et'SOH v, fsiamr`c Repnblic offrmr, No. iO-c\f-¢i§l$, 2013 U.S. Dist. LEXIS 183219, at ”':55, 59
(S.D.N.Y. July 9, 2013). The order establishing the QSF stated that the trustee was to administer
the QSF “in accordance with: (i) the terms of the Fund Agreement, (ii) the terms of this Order and
any subsequent Orders issued by this Court . . . .” Order Approving Quaiified Settlement Fund,
Peierson v. lsfmn‘ic Repub!r`c of Iran, ECF NO. 460 (S.D.N.Y. .luly 9, 2013) (No. lO-cv-4518)
[hereinafter S.D.N.Y. ECF No. 460]. The Fund Agreement deciared the fund was created for the
benefit of the Pererson' plaintiffs “and such other persons, entity or entities . . . to whom the Court
directs that distributions shall be made.” Agreement for the Peterson § 468B Fund Pursuant to 26
U.S.C. § 468B at il 2.1, Feterson v. Islamic Republic oflmn, ECF No. 461 (S.D.N.Y. .`luly 9, 2013)
(No. 10-cv-4518) [hereinafter Fund Agreement, S.D.N.Y. ECF No. 461]. The Fund Agreement
makes no specific mention of funds to be allocated to compensate special masters Further, at the
time plaintiffs’ counsel made this attempt to obtain payment for the special masters from the QSF,
the district court in the S.D.N.Y. had not issued any order authorizing the distribution of funds to
the special masters Therefore, this Court declined to supersede the terms of the S.D.N.Y. order
approving the QSF, and the Fund Agreement itself, to impose non»negotiated terms and conditions
on plaintiffs and piaintiffs` counsel. Pererson v. Isfamr'c Republz'c QfIran, 224 F. Supp. 3d 17, 26

(D.D.C. 2016).

fn addition, two special masters sought to require plaintiffs1 counsel to pay for the special
inasters" fees and expenses as a tax or sanction 'l`hese special masters argued that sanctions against
plaintiffs’ counsel were proper because counsel had not taken steps to qualify the Peferson action
for retroactive treatment under § l605A or to move for reconsideration of this Court’ s prior rulings
Peferson v. fslmrch Republic oflmn, 224 F. Supp. 3d 17, 24 (D.D.C. 20l6). This Couit rejected
this argument because it found that plaintiffs counsei had not acted in bad t"aith. vexatiously,
wantonly._ or for oppressive reasons at any time. fit at 27. i"his Court also declined to tax costs on
plaintiffs counsel because the Court ""consider{ed] defendant tran responsible and refuseid] to set

new [compensation] terms which impose the costs of the special masters upon plaintiffs counsel."

Id. at 28.
II. Discussion
A. The Current M_otion for Compensation from the Oualified Settlement Fund

 

Plaintiffs" counsel has again moved to obtain payment for the special masters from the
QSF. The Court now grants this motion, believing the QSF is a proper fund from which to pay the
special masters based on §udge Forrest’s recent S.D.N.Y. opinion. See Mem. Decision & Order,
Pe!ei‘Son v. Islanrr`c Repub[r`c offmn (S.D.N.Y. July 24, 2018) (No. lO~Cv-4513), ECF No. 585-9
[hereinafter ECF. No. 585-9]; see also R. & R., Pererson v. lslamic Repubh`c oflrcm (S.D.N.Y.
July 3, 2018) (No. lO-cv-4518), ECF No. 585~8 [hereinafter ECF. No. 585-8]. As discussed in
Section I(D), the S.D.N.Y. order approving the QSF declared that "‘the Fund shall be administered
by the Fund Trustee in accordance with: (i) the terms of the Fund Agreement, (ii) the terms of this
Order and any subsequent Orders issued by this Court [S.D.N.Y.] . . . ."' S.D.N.Y. ECF No. 460.
The Fund Agreement establishing the QSF stated: “Pursuant to the Order, the Fund is created for

the benefit of Plaintiffs, and such other persons, entity or entities . . . to whom the Court directs

that distributions be made." S.D.N.Y. ECF No. d6l. In .luly 2018, Judge Forrest adopted and
confirmed special master Massey’s report that recommended the S.D.N.Y. “[d]irect the Trustee to
distribute funds from the QSF as necessary to compensate the Peterson Special Masters, if and to
the extent the D.D.C. fixes their compensation."‘ ECF No. 585~9. Thus, the S.D.N.Y. has now
issued an order directing QSF funds to be allocated to compensate the special masters

This Court now believes it is proper for the special masters to be paid from the QSF based
on ludge Forrest’s recent order. The special masters “rendered crucial assistance by helping the
Court to determine the appropriate amount of monetary damages for hundreds and hundreds of
plaintiffs.” fn re islands R€ptrb/ic oflran Terrorism Liti`galr'on. 659 F. Supp. 2d at l 10. The Special
masters reviewed “hundreds, if not thousands of documents including economic reports and
deposition testimony,"’ and their work “demand[ed] great attention to detail and [Was]
extraordinarily time-consuming.” Ia’. Further, "'the sheer volume of the endeavor surely pales in
comparison to the emotional toll that such work extracts from these individuals who have worked
diligently to achieve justice for victims ot` terrorism." Id. Under Rule 53(g), special masters’
compensation “must be paid either: (A) by a party or parties; or (B) from a fund or subject matter
of the action within the court’s control.” Fed. R. Civ. P. 53(g)(2). Plaintiffs were able to secure
money assets in the S.D.N.Y. to satisfy part of their judgments l`he S.D.N_Y.’s recent ruling that
the QSF may be used to pay the special masters means that the QSF now constitutes a fund from
Which the special masters may be paid.

The amount required to compensate the special masters is relatively minimal. This Court
entered a default judgment against lran for approximately 32.65 billion. Peterson v. Islami'c
Repubh`c of Imn, 515 F. Supp. 2d 25, 60 (D.D.C. 2007). The QSF was funded with Iranian assets

totaling about $1.75 billion. S.D.N.Y. ECF No. 460. According to Special l\/laster Massey, who

was appointed by .ludge Forrest to examine issues related to the payment of the Pererson special
masters and whose report was adopted in its entirety, "after deducting certain amounts deemed
chargeable against all Plaintiffs, approximately $1.6 billion of the amount collected was allocated
for payment to or on behalf of the Peterson Plaintiffs, and payment of related expenses attorneys’
fees and other items.” ECF No. 585-8, at 35. Also, as of .iuly 3, 2018, Special Master Massey had
been informed that “approximately $950 million has been or will shortly be distributed to the
Peterson Plaintiffs (and the Advance Companies, at their direction).” Id. Taking into account that
the total compensation for the special masters is 365 l ,184.45, the burden on the Pererson plaintiffs
is approximately 0.041% of the total amount allocated to the Pererson plaintiffs or approximately
0.069% of the total amount that had been or will shortly be distributed to the Per'erson plaintiffs
Thus_. the amount required to compensate the special masters does not significantly diminish the
plaintiffs hard-won and long overdue compensation

Further, adequate funds have already been reserved from the QSF to pay these special
masters Plaintiffs" counsel does not have any objection to the use of the QSF to compensate the
special masters See ECF No. 585-8.

The Court therefore finds that the QSF may be used to pay the special masters

B. Compensation for the Special Masters

l`his Court set the compensation terms in the order governing the appointed special
masters This Court declared:

Each special master shall be paid 31,000.()0 per day upon submission to the Court

of a voucher in the form attached Where less than a full work day is expended by

any special master in performance of duties under this plan, the voucher shall

indicate so if less than l/2 of the day is expended, in which case the special master

shall be paid $500.00. Where more than 1/2 of a work day is expended but less than

a full day, the per day amount of $l,OO0.00 shall be paid. In addition each special

master shall be paid out of pocket expenses not to exceed $300.00 per day,
exclusive of transportation, and the special master’s full transportation expenses

ECF l\lo. 29 § 3. The Court believes it is most appropriate to set eight hours as a full work day and
four hours as half a work day Although the prior order did not specifically state the amount the
special masters would be paid for expending exactly half a work day, the Court determines the
special masters shall be paid 3500 for the days in which they expended exactly half a work day. lt
is proper for the special masters to receive half a full day’s payment for expending half a full day
working on the matters in this action. As the Court that appointed the special masters this Court
will now proceed to rule on the exact compensation owed to each special master.
i. Special Mcrsler Dcrvid L. Bloom
Based on the voucher submitted by special master Bloom requesting payment of fees and
expenses the Court calculated that special master Bloom is entitled to $l 1,500 in fees for his time
expended working on damages issues.l ECF No. 585-5, at 2_10. Bloom also incurred $43.39 in
expenses in the course of his duties as a special master. fd. Therefore, special master Bloom should
be paid Sl l,543.39 for his service.
ii. Special Masrer Chri`sropher/l. Byrne
Based on the voucher submitted by special master Byrne requesting payment of fees and
expenses the Court calculated that special master Byme is entitled to 310,500 in fees for his time
expended working on damages issues ECF No. 585-5, at 2--1(). Byrne did not incur any expenses
in the course of his duties as a special master. Id. 'l"herefore, special master Byrne should be paid

$ l 0,500 for his service.

 

1 Special master Bloom only requested 33,500 in fees Bloom added the hours he worked together and determined the
equivalent number of full days he worked based on this total. Bloom then calculated his fee amount from this number.
However, this calculation does not comport with the Court"s compensation plan as set forth in the order governing the
appointed special masters rl`he Couit’s order directed that the special masters should be paid on a per day basis with
the fees added together to give the final amount owed, rather than calculating fees by adding the hours worked together.
Therefore, the Coult’s calculation of the fees that Bloom is entitled to is greater than his requested amount 'l`he Court
will award Bloom the amount he is entitled.

10

iii. Special ill/farmer Coliir MT Dzmlmm
Based on the voucher submitted by special master Dunham requesting payment of fees and
expenses, the Couit calculated that special master Dunham is entitled to 310,000 in fees for his
time expended working on damages issues. ECF No. 585-5, at 15-17. Dunham did not incur any
expenses in the course of his duties as a special master. fail 'l`herefore, special master _Dunham
should be paid $10,000 for his service
iv. Special ill/faster Francis B. Fermessey
Based on the voucher submitted by special master Fennessey requesting payment of fees
and expenses, the Court calculated that special master Fennessey is entitled to $5,000 in fees for
his time expended working on damages issues. ECF No. 585»5, at lS-Zl. Fennessey did not incur
any expenses in the course of his duties as a special master. Id. Therefore, special master Fennessey
should be paid $5,000 for his service.
l v. Special AJasrer Paul G. Grq']j(in
Based on the voucher submitted by special master Griffm requesting payment of fees and
expenses, the Court calculated that special master Griffm is entitled to $5 l ,000 in fees for his time
expended working on damages issues2 ECF No. 585-5, at 22-33. Griffm did not incur any
expenses in the course of his duties as a special master. [d. 'l`herefore, special master Griffin should
be paid $51,000 for his service.
vi. Special Masrer Kareir J. Kruger
Based on the voucher submitted by special master Kruger requesting payment of fees and

expenses, the Court calculated that special master Kruger is entitled to $34,500 in fees for her time

 

2 Special master Griffm requested 551,500 in fees. llowever, Griffm requested 31,000 for 4 hours of work on April
l l, 2009, whereas the Court has determined a special master shall be paid 3500 for the days in which they expended
exactly half a work day. Special master Griffln is therefore entitled to 351,000 in fees.

ll

expended working on damages issues ECF No. 585-5, at 34-46. Kruger also incurred 3450.25 in
expenses in the course of her duties as a special master. Id. Therefore, special master Kruger should
be paid $34,950.25 for her service

vii Special il/[asrer Szrsan M'eek

Based on the voucher submitted by special master l\/leek requesting payment of fees and
expenses, the Court calculated that special master Meek is entitled to $244,500 in fees for her time
expended working on damages issues3 ECF No. 585-5, at 47-75. lvleek also incurred $l3,506 in
expenses in the course of her duties as a special master. ]a'. Tlier‘efor'e, special master Meek should
be paid 3258,006 for her service

viii. Special Masler .]ef]?'eyA. il{crrrl'.'er`nrer'

Based on the voucher submitted by special master Manheimer requesting payment of fees
and expenses, the Court calculated that special master Manheimer is entitled to $10',000 in fees for
his time expended working on damages issues.4 ECF No. 585»5, at 76-79. l\/lanheimer did not
incur any expenses in the course of his duties as a special master. ]d. Therefore, special master
Manheimer should be paid $10,000 for his service

ix. Special Mr:rsrer Lorr'aine A. Ray
Based on the voucher submitted by special master Ray requesting payment of fees and

expenses, the Court calculated that special master Ray is entitled to 39209,000 in fees for her time

 

3 Special master Meek requested $306,506 in fees. However, Meel< requested $ l ,000 for 4 hours of work on numerous
occasions, whereas the Court has determined a special master shall be paid 3500 for the days in which they expended
exactly half a work day. Special master Meek ls therefore entitled to 3244,500 in fees.
4 Special master l\/lanheimer requested a payment of $28,000. However, special master Manheimer stated that he
expended 10 days working on the issues in this action in his voucher requesting payment Based on Manheinrer’s
assertion that he worked lO days, the Court calculated that he was entitled to SI0,000 based on the compensation plan,
which states each special master shall be paid S 1,000 per day. Special master Manheimer did not give any additional
documentation as to why he should be entitled to 523,000 rather than $10,000. The Court therefore finds he should be
paid 310,000 for his service.

l’)

expended working on damages issues.5 ECF No. 585-5, at 80-9'2.. Ray also incurred 31,374.56 in
expenses in the course of her duties as a special master. Id. Therefore, special master Ray should
be paid 3210,374.56 for her service

x. Special Masfer Jrrdge Howard P. Rives, Jr.

. Based on the voucher submitted by special master Rives requesting payment of fees and
expenses, the Court calculated that special master Rives is entitled to $5,500 in fees for his time
expended working on damages issues ECF No. 585-5, at 93-101 . Rives did not incur any expenses
in the course of his duties as a special master. [d. Therefore, special master Rives should be paid
$5,500 for his Service.

xi. Special Masfer Pfir`h'p ill Saeta
Based on the voucher submitted by special master Saeta requesting payment of fees and
expenses, the Court calculated that special master Saeta is entitled to fiSZ,S 00 in fees for his time
expended working on damages issues.6 ECF No. 585-5, at 102-"05. Saeta did not incur any
expenses in the course of his duties as a special master. Id. 'l`herefore, special master Saeta should
he paid $2,500 for his service
xii. Special Mnsrerjohn C. chmson
Based on the voucher submitted by special master Swanson requesting payment of fees

and expenses, the Court calculated that special master Swanson is entitled to $24,500 in fees for

 

5 Special master Ray requested payment of fees of 3208,000. I-lowever, special master Ray omitted the Si ,000 fee she
was due for the 5.8 hours of work she did on April 23, 2005. The Court will award Ray the arnoth she is entitled,
which is S209,000 in fees.

6 Special master Saeta requested a payment of 56,825. l-lowever, special master Saeta stated that he expended 19.5
hours working on the issues in this action in his voucher requesting payment Saeta did not list the hours he worked
each day. l-Ie only gave the sum total of those hours. The Court can only assess the fees that special master Saeta is
entitled to ti'orn this number because of the lack of additional information Based on a work day of 8 hours, 19.5 hours
equals 2 full days and 3.5 hours. Based`on the Court’s compensation plan as set forth in the order governing the
appointed special masters, Saeta is therefore entitled to $2,500. Given the lack of additional documentation as to why
special master Saeta should receive $6,825, the Court finds he should be paid $2,500 in fees for his service

l3

his time expended working on damages issues. ECF l\lo. 585-5, at 106-17. Swanson also incurred
$l ,3l0.25 in expenses in the course of his duties as a special master. ]a'. Theret`ore, special master
Swanson should be paid $25,810.25 i"or his service.
xiii. Special il-Q'asfer Kem?efh‘ ill Tromb]y

Based on the voucher submitted by special master Ti'oiiibly requesting payment of fees and
expenses, the Court calculated that special master Ti'oiiibly is entitled to 316,000 in fees for his
time expended Working on damages issues ECF No. 585-5, at l 18-21. Trombiy did not incur any
expenses in the course of his duties as a special master. ]d. Therefore, special master Trombly
should be paid 316,000 for his service.

C. Costs to be Taxed Against the Det`endants

Under Rule 53(g (3)._ the Court must allocate payment to the special masters among the
parties “at`ter considering the nature and amount ot` the contro\-'ersy, the parties` means and the
extent to which any party is more responsible than other parties t"or the reference to a master." lied
R. Civ. P. 53(g)(3}. lran and MOIS provided material support to the terrorist organization that
carried out the horril`ic attack that killed or injured the plaintiffs in the Pererson action lran and
MOIS are therefore responsible t`or the actions that necessitated the appointment of the special
masters The Court has no reservations about imposing additional costs on iran and MOIS. iran
and ilelS should be the parties that bear the costs of payment to the special masters Accordingly,
the Court will award costs to be taxed against lran and ilelS. This will allow the ]’e!ens'c)n
plaintiffs to recoup some or all of the amounts deducted from their distributions from t`uture

recoveries of iranian assets

14

Ilf. Conciusion

The Court finds that it is now proper for the special masters to be paid from the QSF based
on Judge Forrest’s recent S.D.N.Y. order. The Court authorizes and approves payment to the
special masters in the amounts set forth in this opinion as compensation for the services they
provided Also, the C ourt awards costs in the amount of So§l,lSLi.-“LS to be taxed against the

defendants A separate order shall issue

sioNED this Z/€iiy errebmary, 2019.

gs arm

Royce C. Lamberth
United States District Judge

15